Citation Nr: 0805561	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture to the right second 
metacarpal bone, with residual numbness (major), to include 
an extraschedular evaluation.  

2.  Entitlement to an effective date earlier than August 4, 
2006, for the grant of service connection for a right thumb 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In the July 2002 rating decision, the 
RO denied the veteran's claim for an increased disability 
rating for residuals of a right second metacarpal fracture.  
In the February 2004 rating decision, the RO denied the 
veteran's claims for service connection for arthritis of the 
right thumb and index finger.

In a November 2005 decision, the Board noted that an August 
2001 final rating decision had denied service connection for 
a right thumb disability.  The Board reopened the claim for 
service connection for a right thumb disability.  The Board 
remanded this reopened claim, the claim of service connection 
for right index finger disability and the claim for an 
increased rating for the residuals of a fracture to the right 
second metacarpal bone for additional development.  

A July 2007 rating decision granted service connection for a 
right thumb disability and a right index finger disability, 
each secondary to the veteran's residuals of a fracture of 
the right second metacarpal bone.  Each disability was 
evaluated as 10 percent disabling, effective August 4, 2006.  
In August 2007, the veteran submitted a timely notice of 
disagreement (NOD) with the effective date for the grant of 
service connection for the right thumb injury.  He also 
disagreed with the effective date for a left thumb injury, 
although he is not service-connected for any such disability.  

The issues of entitlement to an effective date earlier than 
August 4, 2006, for the grant of service connection for a 
right thumb disability, as well as entitlement to a 
disability rating in excess of 10 percent for residuals of a 
fracture to the right second metacarpal bone on an 
extraschedular basis, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
residuals of a fracture of the right metacarpal bone, with 
residual numbness (major), does not result in extremely 
unfavorable ankylosis or approximate amputation of the major 
or minor index finger without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a fracture of the right metacarpal bone, 
with residual numbness (major), have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (prior to August 26, 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5225 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2006 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a July 2007 supplemental statement of the case after 
the notice was provided.  Correspondence to the veteran sent 
in November 2002 and July 2007 provided him with adequate 
notice of the pertinent old and revised diagnostic codes.  
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post- decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that upon receipt of an application for a service-
connection claim, VA must inform the veteran that a 
disability rating and an effective date will be assigned if 
benefits are awarded.  As noted above, here the veteran was 
provided with notice of the type of information and evidence 
that is necessary to substantiate his claim of entitlement to 
an increased rating; however, he was not provided with notice 
of the requirements regarding the assignment of an effective 
date in the event that the claim is granted.  Despite the 
inadequate notice provided to the veteran concerning this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating.  Thus, any question as to the appropriate effective 
date to be assigned is rendered moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  The veteran was afforded VA medical 
examinations in August 2006.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are competent evidence 
when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
The veteran is thus competent to report pain but is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his service-connected disability warrants an increased 
evaluation on any basis other than pain.  

The veteran's disability is evaluated as 10 percent disabling 
under Diagnostic Code 5225, ankylosis of the index finger.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of ankylosis or 
limited motion of single or multiple fingers, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.

Based on the above, prior to August 26, 2002, the Board may 
only apply the previous version of the Diagnostic Code.  As 
of August 26, 2002, the Board can apply whichever version is 
most favorable to the veteran.

The RO has addressed, and provided to the veteran, both the 
previous and revised versions.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Diagnostic Code 5225, for ankylosis of the index finger, was 
not modified in 2002.  A 10 percent rating is awarded for 
ankylosis, either favorable or unfavorable, of the index 
finger.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2007), with 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2002).

However, the accompanying Note to Diagnostic Code 5225 was 
revised.  The old Note provided that extremely unfavorable 
ankylosis was to be rated as amputation under Diagnostic 
Codes 5152 through 5156.  Under Diagnostic Code 5153, 
amputation of the major or minor index finger without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto, warranted a 20 percent evaluation.  This 
Diagnostic Code was not changed by the August 2002 revisions.  

The new Note to Diagnostic Code 5225 instructs one to 
consider whether evaluation as amputation is warranted [under 
Diagnostic Code 5153] and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with the overall function of the hand.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2007).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning to the evidence, the record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The record contains VA outpatient treatment reports showing 
treatment during the appeal period for a variety of 
conditions, including the residuals of a fracture of the 
right second metacarpal bone. 

The report of an August 2006 VA fractures and bone disease 
examination provides that there was no tenderness of the 
right index finger.  There was painful motion of the right 
index finger.  There was advanced weakness of the thumb and 
index finer and of the grip of the right hand.  There was no 
excess fatigability.  There was incoordination in terms of 
dropping of objects of the right hand.  

The report of an August 2006 VA examination states that the 
veteran had marked voluntary loss of motion of his index 
finger, but passively he could flex the metacarpophalangeal 
joint to 90 degrees, the proximal interphalangeal joint to 90 
degrees, and the distal interphalangeal joint to 70 degrees.  
The examiner observed that the veteran had no additional 
limitation of motion or additional functional impairment with 
flare-up.  The limitation of motion of the index finger was 
mostly voluntary with passive movement.  The range of motion 
of the right index finger was only minimally reduced.  The 
grip of the right hand was reduced by 70 percent.  There was 
moderate decrease in the dexterity of the right hand, due to 
the prominent index finger problem.  The right hand was the 
dominant hand.  The veteran's right index finger demonstrated 
diminished sensation but he had normal range of motion with 
passive movement, with only minimal decrease in flexion of 
the distal interphalangeal joint of the index finger.  There 
was no additional limitation of functional ability during 
flare-ups or with repetitive movement of the right index 
finger.  He did not describe flare-ups, as the symptoms were 
the same all the time.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased schedular evaluation.  

First, the veteran's current 10 percent evaluation is the 
highest rating available under Diagnostic Code 5225, and thus 
an increased evaluation is not warranted for ankylosis of the 
index finger under this Diagnostic Code.  

The foregoing VA examination reports constitute evidence 
against an evaluation in excess of 10 percent under the old 
or the revised Notes.  They are simply negative for any 
evidence of extremely unfavorable ankylosis.  Thus, 
evaluation under Diagnostic Code 5153 for amputation, 
pursuant to the old Note, is not warranted.  Evaluation under 
Diagnostic Code 5153 pursuant to the revised Note is not 
warranted.  The veteran's range of motion, as described in 
the August 2006 examination reports, simply does not 
approximate amputation of the major or minor index finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  Diagnostic Code 5153.  

As for additional evaluation pursuant to the new Note for 
resulting limitation of motion of other digits or 
interference with the overall function of the hand, the Board 
observes that the July 2007 rating decision granted secondary 
service connection for additional right thumb and right index 
finger disabilities associated with the residuals of the 
fracture, right second metacarpal. 

The Board is aware of the veteran's complaints of pain.  The 
Board finds that the effects of pain reasonably shown to be 
due to this service-connected disability are contemplated in 
the current 10 percent rating assigned.  There is no 
indication that the pain has caused functional loss greater 
than that contemplated by the 10 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Again, the 
August 2006 VA examinations found that there was no 
additional limitation of functional ability during flare-ups 
or with repetitive movement of the right index finger.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an evaluation in excess of 10 
percent for residuals of a fracture to the right second 
metacarpal bone, with residual numbness.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A schedular evaluation in excess of 10 percent for residuals 
of a fracture of the right second metacarpal bone, with 
residual numbness, (major) is denied.

REMAND

As noted in the Introduction, the veteran submitted a timely 
NOD with the August 4, 2006, effective date for the grant of 
service connection for the right thumb disability.  The 
record does not reflect that VA issued a statement of the 
case (SOC) for this claim.  As the veteran has entered an 
NOD, and has not otherwise withdrawn the issue in writing, 
the Board is required to remand the claim for the issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

As to the veteran residuals of a fracture of the right second 
metacarpal bone claim, the development requested by the 
Board's November 2005 remand was not completed.  The remand 
observed that in seeking a higher rating for his residuals of 
a fracture of the right second metacarpal bone, the veteran 
reported that the condition produced significant impairment 
with his employment.  The Board interpreted the veteran's 
statements as raising the issue of entitlement to an 
extraschedular rating.  The Board noted that it was improper 
for the Board to address, in the first instance, the issue of 
extraschedular ratings; see Bowling v. Principi, 15 Vet. App. 
1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88, 94-97 (1996).  
In an action paragraph, the Board specifically asked the RO 
to consider whether the increased evaluation claim warranted 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of the 
assignment of an extraschedular rating.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Thus, in the present case the RO must consider 
whether the increased evaluation claim warrants referral for 
consideration of an assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with an SOC regarding 
the claim for entitlement to an 
effective date earlier than August 4, 
2006, for the grant of service 
connection for a right thumb 
disability.  The SOC should address all 
aspects of the claim and compliance 
with VA's duty to notify and assist.  
Provide the veteran the appropriate 
amount of time in which to submit a 
substantive appeal.  If the veteran 
perfects his appeal of the issue, the 
appeal should be returned to the Board, 
if otherwise in order.

2.  Then, readjudicate the issue of 
entitlement to a disability rating in 
excess of 10 percent for residuals of a 
fracture to the right second metacarpal 
bone, with residual numbness, on an 
extra-schedular basis.  In doing so, 
the RO should consider whether this 
issue warrants referral to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating.  If any part of 
the decision is adverse to the veteran, 
he and his representative should be 
provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


